The offense is murder, punishment fixed at ten years in the penitentiary. *Page 230 
The appellant filed a first application for a continuance on account of the absence of the witness Kinard, and in the application he alleged that he expected to prove by Kinard that he bore a good reputation as a peaceable, law-abiding citizen in the community where he lived. The rule is that if the trial court, in the exercise of his sound discretion, refuses a continuance sought only to secure proof of the good character of the defendant, such ruling will not ordinarily cause a reversal. Duncan v. State, 30 Tex. Crim App. 1, 16 S.W. 753; Yarborough v. State, 147 S.W. 270. We think there was no abuse of the court's discretion shown in this matter.
There are various bills of exceptions in the record complaining of the court's action in refusing to submit to the jury the question of the voluntary character of the confession introduced in evidence. It may be conceded for the purpose of this case that this was a proper matter for submission to the jury under the facts disclosed by this record. There were two confessions introduced — one purporting to have been taken by G. G. Flournoy, another purporting to have been taken by J. E. Robinson, County Attorney. The court, in submitting these confessions, instructed the jury that they would not consider same as any evidence against the defendant or for any purpose whatever unless, first, he had been warned that he did not have to make any statement at all; second, that any statement made by him may be used in evidence against him on the trial for the offense concerning which the confession is made; and third, unless it appears that the same was freely and voluntarily made. We think this charge correctly presented the matter for the consideration of the jury. We are rather disposed to think that the objections found in the record were leveled at the charge as originally written; and it appears that same was corrected so as to include the statement that the confession could not be used unless same was freely and voluntarily made. Morris v. State, 39 Tex.Crim. Rep., 46 S.W. 253.
The appellant also objected to the court's charge submitting the issue of accident. It is his contention that same merely stated an abstract proposition of law, did not properly apply the law to the facts, and that it negatively presented to the jury the defendant's theory of self-defense. We think the charge on accident was a pertinent application of the law of the case to the facts as shown by the testimony offered by the appellant.
In different and separate paragraphs of the court's charge, he pertinently submitted the law of self-defense as applicable to both real and apparent danger. We are constrained to hold *Page 231 
that there is no merit in the appellant's complaint of the charge of the court.
There is also a complaint in the record to the effect that, while the assistant chief of police of Stamford was testifying in behalf of the state, after he had testified on direct examination that he knew the general reputation of the defendant as being a peaceable and law-abiding citizen or the contrary, and that the same was bad, he was then asked on cross-examination by the defendant who he ever heard discuss the defendant's reputation; and he stated that he did not know that he had ever heard anybody discuss it. The bill shows that at this point defendant's counsel asked the witness the following question:
"How do you know his general reputation if you never heard it discussed?"
To this question the witness answered:
"From the fact that we have had him in court."
Appellant asked the court to exclude this answer from the jury, and the court refused to do so. While we do not think that the matter is of sufficient importance to require a reversal of the case, yet we cannot too severely condemn the practice of some peace officers in injecting into their testimony matters that all persons who have the slightest familiarity with court procedure know are not admissible. The practice is indulged in too often by interested witnesses of making themselves sharpshooters for the state and is to be condemned, and when it occurs, the trial court, in all fairness, ought not only to exclude the testimony, but ought to reprimand the witnesses for giving it. We cannot say, however, that the mere fact that the witness stated that he based his opinion on the fact that they had had the defendant in court will, in itself, justify a reversal of this case. We are bound to presume that the jury were intelligent men, and if so, the making of this statement could have had no other tendency than to convince the jury that the witness knew nothing as to the general reputation of the appellant.
We think that the argument of the District Attorney complained of is not of such importance as to justify a reversal of the case. It was rather in the nature of an appeal for law enforcement and, in our opinion, it presented no facts which were not disclosed by the record in the case.
Finding no reversible error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been *Page 232 
examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.